Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to amendment filed on 10/02/2020.
Claims 1, 6, 9, 15, 17, 22-23, 25, 27, 41, and 51-58 are pending. Applicant has amended claims 1, 6, 9, 15, 17, 22-23, 25, 27, 41, cancelled claims 2-5, 7-8, 10-14, 16, 18-21, 24, 26, 28-40, 42-45, 47-49 and added new claims 51-58.  Claims 46 and 50 are withdrawn as non-elected group.
Claim Objections
Claims 22, 52-53, 56 and 58 are objected to because of the following informalities: 
Claim 22, it is suggested to amend “SiO2” to “SiO2” in line 5 to provide further clarity in the claim language.
Claim 52 recites “compound(s)” where the use of the parenthesis in the claim language gives an appearance that the enclosed language is optional. It is advised that the parenthesis are removed.  Appropriate correction is required.
Claim 58 recites “voltage(s)” where the use of the parenthesis in the claim language gives an appearance that the enclosed language is optional. It is advised that the parenthesis are removed.  Appropriate correction is required.
Claim 53, it is suggested to amend “(Cl2)” to “(Cl2)” in lines 1 and 2 to provide further clarity in the claim language.
Claim 56, “the operating pressure” is objected for lack of antecedent basis.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Claims 1, 6, 9, 15, 17, 22-23, 25, 27, 41, and 51-58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 22, 23, 25, 58 Claims are directed to “adapted to” is considered as unclear since “adapted to” are directed to desired results rather than defining what the adaption is that allows the defined function. In addition it has been held that the recitation that an element is "adapted to" perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison
Claim 22 recites SiO2 (s, l) is unclear if SiO2 is in liquid state or solid state or both. Examine has interpreted as SiO2 can be solid or liquid.  Clarification is requested.
Claim 53 recites M(I) + x/2 Cl2 (g) =  MClx(g) is unclear from applicant specification what “M” , “x” stands for and further it is not clear how x/2 Cl2(g) can be listed as equation since produces MClx(g).  Examiner is unable to interpret the equation based on applicant’s specification since specification is not clear. Clarification is requested.
Regarding dependent claims 6, 9, 15, 17, 27, 41, 51-52 and 54-57, these claims do not remedy the deficiencies of parent claim 1 noted above and are rejected for the same rationale.
Claims 54-56 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 54 recites “wherein at least one of the inert gas and a reducing carrier gas” dependent on claim 25 which is dependent on claim 1 which does not reference  anything about inert gas or reducing carrier gas.  Clarification is requested.
Claim 56 recites “where in the operating pressure of the furnace” dependent on claim 41 which dependent on claim 1 which not does not mention anything related to the operating pressure.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Regarding dependent claim 55, claim 55 do not remedy the deficiencies of dependent claim 54 noted above and is rejected for the same rationale.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 1, 6, 9, 15, 17, 22-23, 25, 27, 41, 51 and 54-58 are rejected under 35 U.S.C. 103 as obvious over Kuhlmann (US Patent No.: 3,215,522) in view of Baluais et al (US Patent No.: 7,404,941 B2) and in further view of Arvidson et al (US Patent No.: 5,009,703).
As per Claims 1, 9, 23, Kuhlmann teaches an apparatus and process for producing silicon comprising electric arc furnace with a hollow electrode and receiving a feedstock of silica containing agent such as silica or quartz or quartzite (example) in amount of 0-100% by weight and carbonaceous reducing agent such as carbon in amount of 0-100% by weight to the furnace and electrical energy in the form of submerged are supplies the heat required furnace is adapted to reduce silica to silicon (meets claim 23, Col.2 lines 61-63, Col.3 lines 65-70, Col.4 lines 5-30). 

However, Baluais teaches producing medium purity metallurgical silicon using submerged electric arc furnace apparatus for carbothermal reduction of silica to silicon.  Further Baluais teaches providing heat and using purification of silicon molten under plasma with low content of impurities, refining liquid silicon with oxygen or chlorine and treating under low pressure of 10-100 Pa for vacuum treatment with simultaneous with injection of neutral gas such as argon (abstract, Col.2 lines 16-22, examples).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of applicant invention to utilize the vacuum system of Baluais with electric arc furnace of Kuhlmann which provides low content of impurity and sufficient reactivity to enable their use in electric furnace as taught by Baluais (Col.2 lines 47-48).  
Baluais does not expressively disclose or suggest at least one movable electrode is provided for carrying current to an electrically conductive plate provided in the furnace wherein electric arc is to be formed directly between the electrode and the conductive plate at the beginning of process thereby producing silicon melt.
However, Arvidson discloses process and apparatus for preparing silicon metal in a direct current submerged-arc furnace which comprises addition of feed mixture containing carbon source and silicon dioxide source (Col.2 lines 44-50, Col.3 lines 38-42).  Carbon source can be coal, coke, wood chips, carbon black, charcoal, and can be in form of powder, granule, chip, lump, pellet and briquette (Col.3 lines 55-60).  Silicon dioxide source can be quartz, fused and fumed silica, precipitated silica, silica flour, and can be in form of powder, granule, chip, lump, pellet, flake and briquette (Col. 3 lines 45-50). Further heat is provided to furnace by striking DC arc (considered as plasma arc Col.3 lines 35-45) between a moveable cathode and a anode 
Arvidson does not explicitly disclose or suggest producing silicon melt or melt containing silicon. 
However, given that Arvidson disclosing electrically conductive plate with at least one movable electrode carrying current as disclosed above would result in forming silicon melt or melt containing silicon.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of applicant invention to at least one moveable electrode to carry current to an electrically conductive plate in furnace of Arvidson with electric arc furnace of Kuhlmann and Baluais which provides more efficient furnace and more energy efficient process for producing silicon metal as taught by Arvidson (Col.1 lines 65-67). 
As per Claims 6 and 57, Baluais teaches crucible made either of carbon or graphite or silicon carbide or with refractory lining composed of sintered silica for receiving feedstock (col.4 lines 43-47)
As per claim 15, Arvidson teaches tapping silicon metal from the substantially closed furnace (Col.3 lines 43-44).
Arvidson does not explicitly mention the tapping the silicon metal in liquid form.
However, given that Arvidson teaches the process and apparatus for silicon smelting in direct current furnace and providing electrically conductive plate at the bottom of the furnace with at least one movable electrode as mentioned above while Kuhlmann and Baluais teaches electric 
As per claims 17, 54 and 55, Baluais teaches injection of neutral gas, i.e, argon, in the furnace (Col.2 lines 14-22, Col.4 lines 15-16) while Arvidson teaches carbon monoxide and other carbon containing gases exiting the vent ports (Col.4 lines 47-50) and further teaches feedstock containing source of silicon dioxide and source of carbon (considered as SiO2 + C) and containing volatilized impurities such as boron, phosphorous therefore it would be obvious to provide capability of carrying over volatilized impurities and gaseous by-products and for partially oxidizing the monoxide gaseous species which provides more efficient furnace and more energy efficient process for producing silicon metal as taught by Arvidson (Col.1 lines 65-67).
As per claim 22, Arvidson teaches feedstock containing source of silicon dioxide and source of carbon (considered as reaction via SiO2 + C), heating the substantially closed furnace with direct current, submerged-arc (considered as plasma arc, Col.3 lines 35-45) and conductive plate placed at bottom of the furnace through electrically connected to the DC power supply the beginning of the process (col.3 lines 27-32, and Col. 6 lines 1-9).
As per Claim 25, Baluais teaches low operating pressure and teaches volatilization of impurities (col.2 lines 20-35) which would provide having higher vapor pressure than silicon.
As per claims 27 and 51, Baluais teaches graphite electrode for allowing introduction at one stabilizing gases in furnace through injection of argon, volatizing chemical agent through injection of oxygen or chlorine, for at least reacting with impurities such as boron, iron, and phosphorous (example 2, col.4 lines 5-45).
As per claim 41, Baluais teaches vacuum treatment with the furnace and low operating pressure but does not explicitly disclose or suggest vacuum is provided by a vacuum pump in communication with the furnace.
However, since Baluais teaches vacuum treatment with simultaneous injection of argon through the bottom through a porous brick (Col.6 lines 25-27) in the furnace it would be obvious 
As per claim 56, Baluais teaches operating pressure of the furnace and vacuum treatment but does not explicitly disclose by vacuum pump.  However, since Baluais teaches pressure of the furnace during the treatment when vacuum treatment with simultaneous injection of argon through the bottom through a porous brick (Col.6 lines 25-27) so therefore it would be obvious that operating pressure of the furnace would be regulated by vacuum pump for vacuum treatment to occur which provides sufficient reactivity to enable use in an electric furnace (Col.2 lines 47-48).
As per claim 58, Arvidson teaches the moveable electrode is adjusted to control the voltage (Col.5 lines 47-50, Col.6 lines 44-47).
Response to Arguments
12.	Applicant’s arguments filed on 10/02/2020 have been fully considered based on 35 U.S.C. 103 rejection using Kuhlmann (US Patent No.: 3,215,522) in view of Baluais et al (US Patent No.: 7,404,941 B2) and in further view of Goins (US Patent No.: 5,104,096 and Wynne (US Patent No.: 3,393,266). 
However, the arguments are moot in view of new ground of rejection made using Kuhlmann (US Patent No.: 3,215,522) in view of Baluais et al (US Patent No.: 7,404,941 B2) and in further view of Arvidson et al (US Patent No.: 5,009,703). 

Applicant primarily argues that:
“Goins with respect to Claims 9 and 15, it must be recognized that Goins discloses an unreactive inner layer 22, which is protective siliceous deposit provided over the externally-positioned refractory 23. Thus, there is no disclosure, teaching nor even any suggestion in Goins to provide a conductive plate such as that defined in amended Claim 1.” 

See Remarks on page 8.

In response to the amendment and remarks on page 8 regarding 35 U.S.C. 103 rejection over Goins and Wynne, it is agreed that Kuhlmann in view of Baluais and in in further view of Goins and Wynne would not meet the present claims. 
However, the new ground of rejection is made using Kuhlmann (US Patent No.: 3,215,522) in view of Baluais et al (US Patent No.: 7,404,941 B2) and in further view of Arvidson et al (US Patent No.: 5,009,703) which teaches the present claims. See the rejection above.
Rejection under 35 U.S.C. 112, 2nd paragraph is maintained for “adapted to” for not being considered as appropriate because it is directed to desired results rather than defining what the adaption is that allows the defined function. In addition it has been held that the recitation that an element is "adapted to" perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.  Applicant needs to make appropriate corrections.
Conclusion
13. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SMITA S PATEL whose telephone number is (571)270-5837.  The examiner can normally be reached on 9AM-5PM EST M-W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SMITA S PATEL/            Examiner, Art Unit 1732                                                                                                                                                                                            	02/02/2021